Exhibit 10.5

WARRANT SUBSCRIPTION AGREEMENT

June 7, 2018

THIS WARRANT SUBSCRIPTION AGREEMENT (this “Agreement”), is entered into by and
between GS Acquisition Holdings Corp, a Delaware corporation (the “Company”),
and the party set forth on the signature page hereto under “Purchaser” (the
“Purchaser”).

WHEREAS, on June, 2018, the Company sent a letter (the “Rights Offering Letter”)
to all holders of record of shares of the Company’s Class B common stock, par
value $0.0001 per share (the “Class B Common Stock”), as of 5:00 p.m., Eastern
time, on June 6, 2018 (the “Record Date”);

WHEREAS, each holder of Class B Common Stock as of the Record Date has been
granted one (1) non-transferable right (a “Right”) for each share of Class B
Common Stock owned by such holder as of the Record Date, which Right entitles
its holder to subscribe to purchase up to 0.6143676290463690 warrants of the
Company (the “Warrants”), at a price of $1.50 per Warrant;

WHEREAS, this Agreement was executed by the Purchaser prior to the Expiration
Time (as defined in the Rights Offering Letter); and

WHEREAS, pursuant to this Agreement, the Purchaser has subscribed to purchase up
to the number of Warrants listed on Exhibit A hereto (the “Subscribed
Warrants”), which number shall not exceed its pro rata share of the maximum
number of warrants that may be sold upon exercise of all of the Rights (the
“Maximum Number of Warrants”).

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

Section 1. Authorization, Purchase and Sale; Terms of the Subscribed Warrants.

A. Authorization of the Subscribed Warrants. The Company has duly authorized the
issuance and sale of the Subscribed Warrants to the Purchaser.

B. Purchase and Sale of the Subscribed Warrants.

(i) The Company, in its sole discretion, may issue any number of warrant sales
notices (each a “Sale Notice”) covering any amount of Warrants, provided that
(A) the aggregate number of Warrants sold by the Company pursuant to all Sale
Notices does not exceed the Maximum Number of Warrants and (B) each Sale Notice
will set forth: (i) the total number of Warrants that will be sold by the
Company pursuant to that Sale Notice; (ii) the number of Warrants to be
purchased by each holder, which amount shall be in proportion to each holder’s
total subscription to the Warrants pursuant to the Subscription Agreements (the
“Purchased Warrants”) and (iii) the closing date for the sale (a “Closing
Date”).



--------------------------------------------------------------------------------

(ii) On a Closing Date, the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, the Purchased Warrants set forth
in the applicable Sale Notice at a price of $1.50 per warrant (such aggregate
purchase price for the Purchased Warrants, the “Purchase Price”), which shall be
paid by wire transfer of immediately available funds to the Company at least one
(1) business day prior to the Closing Date in accordance with the Company’s
wiring instructions in the Sale Notice.

(iii) On a Closing Date, following the payment by the Purchaser of the Purchase
Price by wire transfer of immediately available funds or by such other method as
may be reasonably acceptable to the Company, the Company, at its option, shall
deliver a certificate to the Purchaser evidencing the Purchased Warrants
purchased on such Closing Date duly registered in the Purchaser’s name or effect
such delivery in book-entry form.

C. Terms of the Subscribed Warrants.

(i) Each Subscribed Warrant shall have the terms set forth in a Warrant
Agreement (the “Warrant Agreement”) to be entered into by the Company and a
warrant agent, which Warrant Agreement shall also govern the terms for the
warrants to be sold in the Company’s proposed initial public offering (the
“Public Offering”). All Subscribed Warrants will be subject to the same Warrant
Agreement and will have the same terms.

(ii) At the time of, or prior to, the closing of the Public Offering, the
Company and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Purchased Warrants
and the shares of the Company’s Class A Common Stock, par value $0.0001 per
share (the “Shares”), underlying the Purchased Warrants.

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Subscribed Warrants, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the Closing Date) that:

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

B. Authorization; No Breach.

(i) The execution, delivery and performance of this Agreement and the Purchased
Warrants have been duly authorized by the Company as of the applicable Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Purchased Warrants will constitute valid and binding obligations
of the Company, enforceable in accordance with their terms as of the applicable
Closing Date.

 

2



--------------------------------------------------------------------------------

(ii) The execution and delivery by the Company of this Agreement and the
Purchased Warrants, the issuance and sale of the Purchased Warrants, the
issuance of the Shares upon exercise of the Purchased Warrants and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Company, do not and will not as of the applicable Closing Date (a) conflict
with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
certificate of incorporation or the by-laws of the Company (as in effect on the
date hereof or as may be amended up to the applicable Closing Date), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Purchased Warrants will be duly and validly issued, fully paid
and nonassessable. Upon issuance in accordance with, and payment pursuant to,
the terms hereof and the Warrant Agreement, the Purchaser will have good title
to the Purchased Warrants and the Shares issuable upon exercise of such
Purchased Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchaser.

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Purchased Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive the
Closing Date) that:

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

B. Authorization; No Breach.

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

3



--------------------------------------------------------------------------------

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgement or decree to which the Purchaser is subject.

C. Investment Representations.

(i) The Purchaser is acquiring the Purchased Warrants and, upon exercise of the
Purchased Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1) in a
transaction registered thereunder or

 

4



--------------------------------------------------------------------------------

(2) sold in reliance on an exemption therefrom; and (b) except as specifically
set forth in the Registration Rights Agreement, neither the Company nor any
other person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. In this regard, the Purchaser
understands that the Securities and Exchange Commission has taken the position
that promoters or affiliates of a blank check company and their transferees,
both before and after a Business Combination (as defined in the Warrant
Agreement), are deemed to be “underwriters” under the Securities Act when
reselling the securities of a blank check company. Based on that position, Rule
144 adopted pursuant to the Securities Act would not be available for resale
transactions of the Securities despite technical compliance with the
requirements of such Rule, and the Securities can be resold only through a
registered offering or in reliance upon another exemption from the registration
requirements of the Securities Act.

(viii) The Purchaser understands that the Warrants will bear a legend
substantially to the following effect:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION, SUBJECT TO ANY
ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER AGREEMENT BY AND
AMONG GS ACQUISITION HOLDINGS CORP (THE “COMPANY”), GS DC SPONSOR I LLC AND THE
OTHER PARTIES THERETO, THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD OR
TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30) DAYS AFTER THE DATE UPON WHICH
THE COMPANY COMPLETES ITS INITIAL BUSINESS COMBINATION (AS DEFINED IN SECTION
3.2 OF THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A PERMITTED
TRANSFEREE (AS DEFINED IN SECTION 2.6(H) OF THE WARRANT AGREEMENT) WHO AGREES IN
WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.

THE SECURITIES REPRESENTED HEREBY AND SHARES OF CLASS A COMMON STOCK OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.

(ix) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time.

 

5



--------------------------------------------------------------------------------

Section 4. Conditions of the Purchaser’s Obligation. The obligation of the
Purchaser to purchase and pay for the Purchased Warrants is subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
applicable Closing Date as though then made.

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date, including the delivery of a Sale Notice to the Purchaser pursuant
to Section 9.C hereto.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Purchaser.

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the applicable Closing Date, of each of the following conditions:

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
applicable Closing Date as though then made.

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
applicable Closing Date.

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

6



--------------------------------------------------------------------------------

Section 6. Termination. This Agreement shall automatically terminate upon the
earlier of (i) the time at which all of the Subscribed Warrants have been sold
and (ii) December 31, 2018.

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the applicable
Closing Date.

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company plans to file with the Securities and Exchange Commission,
under the Securities Act.

Section 9. Miscellaneous.

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

C. Notices. All written notices provided for herein shall be in writing and be
given in person or by means of facsimile or other electronic communication (with
request for assurance of receipt in a manner typical with respect to
communication of that type), by overnight courier or by mail, and shall become
effective: (a) on delivery if given in person; (b) on the date of transmission
if sent by facsimile or other electronic communication; (c) one (1) business day
after delivery to the overnight service or (d) four (4) business days after
being mailed, with proper postage and documentation, for first-class registered
or certified mail, prepaid. All notices shall be addressed to the addresses
listed in Exhibit B hereto.

D. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

E. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

F. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

7



--------------------------------------------------------------------------------

G. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

GS DC Sponsor I LLC By:   GS Sponsor LLC   By:  

/s/ Raanan A. Agus

  Name:   Raanan A. Agus   Title:   President By:   Cote SPAC 1 LLC   By:  

/s/ David M. Cote

  Name:   David M. Cote   Title:   Member

 

AGREED AND ACCEPTED: COMPANY: GS ACQUISITION HOLDINGS CORP

 

By:

 

/s/ David M. Cote

 

Name: David M. Cote

  Title: Chief Executive Officer, President and Secretary

[Signature Page to Warrant Subscription Agreement]



--------------------------------------------------------------------------------

Exhibit A

Subscribed Rights

 

Number of Rights Being Exercised   

 

   (can be either a number or a percentage)*

 

* The number or percentage listed cannot exceed the total number of Rights
granted to the Purchaser pursuant to the Rights Offering, as more particularly
described in that certain Rights Offering Letter dated June 7, 2018.



--------------------------------------------------------------------------------

Exhibit B

Notices

If to the Purchaser:

 

 

(Purchaser)

 

(c/o, if applicable)

 

(Street Address)

 

(City, State Zip Code)

 

(Attention, if applicable)

 

(Email Address)

If to the Company:

GS Acquisition Holdings Corp

200 West Street

New York, New York 10282

Telephone: (212) 902-1000

Email: IR-GSAcquisition@gs.com